Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5, 9, 11,13-14, 19-21 and 23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-8, 15-16, 18 and 22 are directed to the process of making or Species using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 6-8, 15-16, 18 and 22 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/2/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-9, 11, 13-16 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a protective covering for a hand-held medical device having a test element adapter formed as an integral part of the sleeve and including a second test element port configured to receive the test element, the test element adapter further comprising an insertion end configured to be received by the first test element port, the test element adapter positioning the test element in the measuring position within the first test element port when the insertion end of the test element adapter is received within the test element port, the test element adapter preventing direct contact between the insertion end of the test element and the first test element port of the medical device when the test element is received within the test element adapter, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
With respect to claim 4, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a protective covering for a hand-held medical device having a test element adapter formed as an integral part of the sleeve and including a second test element port adapted to receive the test element, the test element adapter comprising an insertion end configured to be received in the measuring position by the first test element port of the medical device, the test element adapter preventing direct contact between the insertion end of the test element and the first test element port of the medical device when the test element is received in the measuring position within the second test element port, the test element adapter further comprising an optical window 
With respect to claim 23, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a protective covering for a hand-held medical device having a test element adapter formed as an integral part of the sleeve and having a distal portion received within the first test element port, the test element being received within the test element adapter, the test element including an insertion end received within the distal portion of the test element adapter, the test element being in a measurement position within the second test element port when the test element adapter is received within the first test element port, the distal portion of the test element adapter preventing direct contact between the insertion end of the test element and the medical device, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.